Exhibit 10.23
SPECIAL SECURITY AGREEMENT
This agreement (the “Agreement”) is made this 19th day of October, 2010
(“Effective Date”), by and among Mr. Tang Hsiang Chien, a citizen of Hong Kong
residing at Flat 6B, 20 Fa Po Street, Yau Yat Chuen, Kowloon, Hong Kong
(“Tang”); Su Sih (BVI) Limited, a private limited liability company organized
under the laws of the British Virgin Islands (“Su Sih”); TTM Technologies, Inc.,
a Delaware corporation (the “Corporation”); and the United States Department of
Defense (“DoD”), all of the above collectively the “Parties.”
RECITALS
WHEREAS, the Corporation is duly organized and existing under the laws of the
State of Delaware, and has an authorized capital of 115,000,000 shares,
100,000,000 of which are shares of common stock, par value $0.001, and
15,000,000 of which are shares of preferred stock, par value $0.001. As of
August 4, 2010, there are 80,059,044 shares of the Corporation’s common stock
and no shares of the Corporation’s preferred stock issued and outstanding; and
WHEREAS, Tang owns all the outstanding voting shares of Su Sih; and
WHEREAS, as of the Effective Date, Su Sih owns shares of the common stock of the
Corporation representing approximately thirty-four percent (34%) of the
outstanding voting stock of the Corporation and no other foreign entity or
individual owns more than five percent (5%) of the Corporation; and
WHEREAS, the Corporation is a U.S. public corporation traded on the Nasdaq
Global Select Market (“Nasdaq”), and the Nasdaq rules require that a majority of
the board of directors of the Corporation be comprised of independent directors;
and
WHEREAS, the Corporation’s business consists of manufacturing printed circuit
boards and backplane assemblies, including defense and defense-related items for
various Departments and Agencies1 of the United States Government, including,
without limitation, the DoD, and requires the Corporation to have a facility
security clearance; and
WHEREAS, the offices of the Corporation, and potentially its wholly owned
subsidiaries, require facility security clearances2 issued under the National
Industrial Security Program (“NISP”), and pursuant to the policies duly
authorized under the NISP, a corporation must be effectively insulated from
foreign ownership, control or influence (“FOCI”) to maintain eligibility for a
facility security clearance; and
 

      1   “Departments and Agencies” includes the following: Office of the
Secretary of Defense (including all boards, councils, staffs, and commands), the
DoD agencies, and the Departments of the Army, Navy, and Air Force (including
all of their activities); the Departments of State, Commerce, Treasury,
Transportation, Interior, Agriculture, Labor, Justice, Education, Health and
Human Services and Homeland Security (including all their components); the
National Aeronautics and Space Administration; the General Services
Administration; the Small Business Administration; the National Science
Foundation; the Environmental Protection Agency; the United States Agency for
International Development; the Federal Reserve System; the Nuclear Regulatory
Commission; the United States International Trade Commission; the United States
Trade Representative; the Federal Communications Commission; and the Government
Accountability Office (the “User Agencies”).   2   An administrative
determination that a facility is eligible for access to classified information
of a certain category.

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the Under Secretary of Defense for Intelligence (“USD(I)”) has
determined that the provisions of this Agreement are necessary to enable the
United States to protect itself against the unauthorized disclosure of
information relating to the national security; and
WHEREAS, the DoD will not grant or continue the facility security clearance(s)
of the Corporation and its wholly owned subsidiaries without, at a minimum and
without limitation, the Parties’ execution and compliance with the provisions of
this Agreement, the purpose of which is to reasonably and effectively deny Tang
and all entities, which Tang controls, including Su Sih, is controlled by, or is
under common control with (collectively, Tang and all such affiliates, except
the Corporation and its Controlled Subsidiaries,3 are referred to herein as the
“Affiliates”), from unauthorized access to classified information4 and
export-controlled information5 and influence over the Corporation’s business or
management in a manner that could result in the compromise of classified
information or could adversely affect the performance of classified contracts.
For the avoidance of doubt, TTM and its Controlled Subsidiaries are not included
within the meaning of “Affiliates” for purposes of this Agreement, but TTM Hong
Kong Limited and each subsidiary of TTM Hong Kong Limited (collectively, the
“Non-Controlled Subsidiaries”) are included within the meaning of “Affiliates”);
and
WHEREAS, the Corporation has agreed to establish a formal organizational
structure, policies, and procedures to ensure the protection of classified
information and export-controlled information entrusted to it and to place the
responsibility therefor with a committee of its Board of Directors to be known
as the Government Security Committee (“GSC”), all as hereinafter provided; and
WHEREAS, the Parties agree that control of the Corporation should be vested in
the Board of Directors of the Corporation; and
 

      3   “Controlled Subsidiaries” are those companies that are beneficially
owned, in majority part, whether directly or indirectly, and effectively
controlled by the Corporation, as determined by the Corporation’s GSC and
subject to review and approval of DSS, regardless of the jurisdiction in which
they were incorporated or legally exist; provided that, TTM Hong Kong Limited,
and each subsidiary of TTM Hong Kong Limited are not included within the meaning
of Controlled Subsidiaries for purposes of this Agreement.   4   Any information
that has been determined pursuant to Executive Order 13526, or its successor, to
require protection against unauthorized disclosure and is so designated. The
classifications TOP SECRET, SECRET, and CONFIDENTIAL are used to designate such
information.   5   Export-controlled information: Unclassified information, the
export of which is controlled by the International Traffic in Arms Regulations
(“ITAR”) or the Export Administration Regulations (“EAR”). The export of
technical data, which is inherently military in nature, is controlled by the
ITAR. The export of technical data, which has both military and commercial uses,
is controlled by the EAR.

 

2



--------------------------------------------------------------------------------



 



WHEREAS, a company under FOCI is not normally authorized to have access to the
following classified information:
a. TOP SECRET information;
b. RESTRICTED DATA as defined in the United States Atomic Energy Act of 1954, as
amended;
c. Communications Security information, excluding controlled cryptographic items
when un-keyed or utilized with unclassified keys;
d. Special Access Program information; and
e. Sensitive Compartmented Information; and,
WHEREAS, the Parties have agreed that management control of the defense and
technology security affairs and classified contracts of the Corporation should
be vested in resident citizens of the United States who have DoD personnel
security clearances;6 and
WHEREAS, Tang and Su Sih, by their authorized representatives, hereby affirm
that: (a) they will not seek access to or accept classified information or
export-controlled information entrusted to the Corporation, except as
permissible under the policies duly authorized under the NISP and applicable
U.S. Government laws and regulations; (b) they will not attempt to control or
adversely influence the Corporation’s performance of classified contracts and
participation in classified programs; and (c) except as expressly authorized by
this Agreement, their involvement (individually and collectively) in the
business affairs of the Corporation must be limited to participation in the
deliberations and decisions of the Corporation’s Board of Directors and
authorized committees thereof, provided that nothing in this Agreement limits
their involvement in the business affairs of TTM Hong Kong Limited, its
subsidiaries or otherwise, outside the United States; and
WHEREAS, in order to meet DoD’s national security objectives in the matter of
the Corporation’s facility security clearance(s) and to further the
Corporation’s business objectives, the Parties intend to be bound by the
provisions of this Agreement.
NOW THEREFORE, it is expressly agreed by and among the Parties that this
Agreement is hereby created and established subject to the following terms and
conditions to which all of the Parties expressly assent and agree:
 

      6   An administrative determination that an individual is eligible for
access to classified information of a certain category.

 

3



--------------------------------------------------------------------------------



 



ORGANIZATION
ARTICLE I — Management of the Corporation’s Business
1.01. Composition of the Corporation’s Board of Directors. The Corporation’s
shareholders are entitled to vote for the election of persons to the Board of
Directors of the Corporation (the “Corporation Board“) subject to the following
composition requirements:
a. The Corporation Board will include at least three (3) individuals who have no
prior relationship with the Corporation or the Affiliates (each, an “Outside
Director7”), except as otherwise allowed by DoD;
b. The Corporation Board will include no more than one representative of Su Sih
(the “Inside Director8”), except as otherwise allowed by DoD;
c. The Corporation Board will include at least one cleared officer(s) of the
Corporation (each, an “Officer Director”).
1.02. Except as specifically provided herein, each member of the Corporation
Board, however characterized by Section 1.01. above, has all of the rights,
powers, and responsibilities conferred or imposed upon directors of the
Corporation by applicable statutes and regulations, and by the Corporation’s
charter and bylaws. The number of Outside Directors shall exceed the number of
Inside Directors. The Chairman of the Corporation Board, as well as the
Corporation’s key management personnel,9 must be resident citizens of the United
States who have or who are eligible to possess DoD personnel security clearances
at the level of the Corporation’s facility security clearances, subject to
2.01.c. below. In addition, the Inside Director is not authorized to be the
Chairman of the Corporation Board. All directors of the Corporation shall
satisfy the pertinent requirements established in Section 2.01. below. The
Outside Directors may not be removed without prior notice to, and written
approval from, the Defense Security Service (“DSS”), except as provided in
Section 2.02. below. Appointments of new or replacement Outside Directors are
not final until approved by DSS.
 

      7   “Outside Director” means a member of the Corporation Board who is
(1) competent, independent and disinterested; (2) approved in advance by DSS;
and (3) agrees to undertake “best efforts” as defined herein in the exercise of
his or her duties and authorities under this Agreement. For purposes of this
Agreement, “competent” means, that the Outside Director is a resident U.S.
citizen with a current PCL at the level of the Corporation’s FCL and has the
ability to exercise management prerogatives relating to his or her position in a
way that ensures that the Affiliates are effectively insulated from the
Corporation, including without limitation, having the knowledge skills and
ability relative to industrial security and the Corporation’s business, having
the ability and desire to travel to the cleared facility at least quarterly to
evaluate the Corporation’s compliance with this Agreement, and having adequate
availability given, for example, the number of other boards on which he or she
serves. For purposes of this Agreement, “independent” means the Outside Director
does not have a direct or indirect material relationship with: the Corporation,
or any senior management member of the Corporation, or the Affiliates, or any
senior management member of the Affiliates. For purposes of this Agreement,
“disinterested” means, with respect to an Outside Director, the absence of a
beneficial financial interest in, or so closely linked to, any matter before or
reasonably expected to come before the Corporation Board and of such financial
significance to the Outside Director that the interest would reasonably be
expected to exert an influence on his or her judgment if he or she were called
upon to vote on the matter, including, without limitation, instances where the
Corporation or any member of the Affiliates has made or promised to make a
personal loan or extension of credit to the Outside Director or to pay
consulting, advisory or other compensatory fees (non-directors fees) to him or
her.   8   “Inside Director” means a member of the Corporation Board who is
neither an Officer Director nor an Outside Director as those terms are defined
herein; provided that any Corporate director who is also a member, director,
officer, employee, agent or representative of any member of the Affiliates, as
that term is defined herein, is deemed to be an Inside Director.   9   For
purposes of this Agreement, “KMP” or “Key Management Personnel” means those
persons who, pursuant to paragraph 2-104 of the NISPOM, must be granted
Personnel (Security) Clearances (“PCLs”) or be excluded from classified access
pursuant to paragraph 2-106 of the NISPOM, and at a minimum, will include each
director and each incumbent officer occupying an office expressly authorized in
the Corporation’s charter documents and any other officer or manager identified
by the Corporation’s Government Security Committee (see Article VII below),
whose determination shall be subject to review and approval of the Defense
Security Service, as a person occupying a position that would enable him or her
to adversely affect the Corporation’s policies or practices in the performance
of classified contracts.

 

4



--------------------------------------------------------------------------------



 



a. Appointments of new or replacement directors are not final until notice is
received by DSS, which will include a revised KMP list and a statement
identifying the name and citizenship of the new director, the name of the person
or entity nominating the new director, and whether the person was nominated or
appointed pursuant to shareholder agreement or similar voting arrangement.
1.03. Actions by the Corporation Board.
a. No action may be taken by the Corporation Board or any committee thereof, in
the absence of a quorum, as defined below.
b. A majority of the Corporation Board, including at least one Outside Director,
is necessary to constitute a quorum. With respect to the Government Security
Committee (see Section 6.01. below), a majority of the Committee shall be
necessary to constitute a quorum. With respect to all other committees of the
Corporation Board, including the Compensation Committee (see Section 7.01.
below), a majority of each such committee, including at least one Outside
Director, shall be necessary to constitute a quorum.
ARTICLE II — Qualification, Appointment, and Removal of Directors; Board
Vacancies
2.01. During the period that this Agreement is in force, the Corporation Board
must be composed as provided in Section 1.01. above, and its members must meet
the following additional requirements:
a. all Officer/Directors and Outside Directors must be resident citizens of the
United States and have or be eligible to have DoD personnel security clearances
at the level of the Corporation’s facility security clearance;
b. the Outside Directors must be approved in advance and in writing by DSS as
satisfying the appropriate DoD personnel security requirements and the
applicable provisions of this Agreement; and

 

5



--------------------------------------------------------------------------------



 



c. the Inside Director, in his or her capacity as a director of the Corporation,
is not eligible for a DoD personnel security clearance, regardless of his or her
citizenship, and he or she shall be formally excluded from access to classified
information by resolution of the Corporation Board.
2.02. The stockholders of the Corporation, may remove any member of the
Corporation Board for any reason permitted by the provisions of applicable state
law or the Corporation’s charter or bylaws, provided that:
a. the removal of an Outside Director is not become effective until: (i) that
director, the Corporation, and DSS have been notified; (ii) DSS has provided
written notice stating no objection; and (iii) a successor who is qualified to
become an Outside Director within the terms of this Agreement has been nominated
by the Corporation and approved by DSS;
b. the Facility Security Officer (“FSO”) of the Corporation must provide written
notice to DSS of the removal of an Outside Director at least twenty (20) days
prior to the proposed removal date, except as noted in Section 3.02.c. below;
and
c. notwithstanding the foregoing, if immediate removal of an Outside Director is
deemed necessary to prevent the actual or possible violation of any statute or
regulation, or actual or possible damage to the Corporation, the Outside
Director may be removed at once, provided that DSS must be notified in writing
prior to or concurrently with such removal.
2.03. In the event of any vacancy on the Corporation Board, however occurring,
the Corporation must give prompt notice of such vacancy to DSS through its FSO,
and any Outside Director vacancy must be filled promptly. Such Outside Director
vacancy is not permitted to exist for a period of more than ninety (90) days
after the Outside Director’s resignation, death, disability or removal unless
DSS is notified of the delay.
2.04. Except as provided by this paragraph, the obligation of a director to
abide by and enforce this Agreement terminates when the director leaves office,
but nothing herein relieves the departing director of any responsibility that
the director may have, pursuant to the laws and regulations of the United
States, not to disclose classified information or export-controlled information
obtained during the course of the director’s service on the Corporation Board,
and such responsibility does not terminate by virtue of the director leaving
office. The Corporation’s FSO must advise the departing director of such
responsibility when the director leaves office, but the failure of the FSO to so
advise the director does not relieve the director of such responsibility.
ARTICLE III — Indemnification of Outside Directors
3.01 The Outside Directors in their capacity as directors of the Corporation
must vote and act on all matters in accordance with their best efforts.10
 

      10   For the purposes of this Agreement, the term “best efforts” means the
performance of duties reasonably and in good faith in a manner believed to be in
the best interests of the Corporation but consistent with the national security
concerns of the United States, and with such care, including reasonable inquiry,
as an ordinarily prudent person in a like position would use under similar
circumstances.

 

6



--------------------------------------------------------------------------------



 



3.02. The Corporation must indemnify and hold harmless each Outside Director
from any and all claims arising from, or in any way connected to, his
performance as a director of the Corporation under this Agreement except for his
own individual gross negligence or willful misconduct. The Corporation must
advance fees and costs incurred in connection with the defense of any such
claim. The Corporation is authorized to purchase insurance to cover this
indemnification.
ARTICLE IV — Restrictions Binding on Subsidiaries of the Corporation
4.01. The Parties agree that the provisions of this Agreement restricting
unauthorized access to classified information and export-controlled information
entrusted to the Corporation, and all provisions of the Visitation Policy
established in Article X below, apply to, and are binding upon, all present and
future subsidiaries11 of, and all companies controlled by, the Corporation. The
Corporation hereby agrees to undertake any and all measures and provide such
authorizations as may be necessary to effectuate this requirement. The sale of,
or termination of the Corporation’s control over, any such subsidiary or
controlled company effectively terminate the applicability to it of the
provisions of this Agreement.
4.02. If the Corporation proposes to form a new subsidiary, or to acquire
ownership or control of another company, it must give written notice to DSS and
advise DSS immediately upon consummation of such formation or acquisition.
4.03. It is a condition of each such formation or acquisition, discussed in
Section 4.02. above, that all security measures applicable to the Corporation as
required by this Agreement, including without limitation the security measures
described in Articles VI and X, effectively apply to each subsidiary or
controlled company immediately upon consummation of such formation or
acquisition, and that the Corporation and the subsidiary or controlled company
must execute a document agreeing that such company is bound thereby. The
Corporation must forward a copy of that executed document to DSS.
4.04. A document such as described in Section 4.03 above must also be executed
and submitted to DSS within forty-five (45) days of the execution of this
Agreement for each present subsidiary of the Corporation and any other company,
which the Corporation presently controls.
4.05. Compliance with this Article IV does not confer the benefits of this
Agreement on the affected companies. Those companies are not entitled to receive
a facility security clearance, nor are they entitled to access classified
information, to perform on classified contracts or to participate in classified
programs pursuant to this Agreement, solely by virtue of their legal
relationship with the Corporation or by their execution of the documents
referred to in Sections 4.03 and 4.04 above.
 

      11   For purposes of this Agreement, the term “subsidiaries” shall include
companies wholly owned by the Corporation or in which the Corporation owns a
controlling interest, either directly or indirectly through the Corporation’s
ownership interest in intermediate companies.

 

7



--------------------------------------------------------------------------------



 



OPERATION
ARTICLE V — Operation of this Agreement
5.01. The Corporation must at all times maintain policies and practices to
ensure the safeguarding of classified information and export-controlled
information entrusted to it, the performance of its classified contracts, and
its participation in classified programs for the User Agencies in accordance
with the DoD Security Agreement (DD Form 441 or its successor form), this
Agreement, appropriate contract provisions regarding security, U.S. export
control laws and regulations, and the policies duly authorized under the NISP.
a. The following additional protections must be established in the bylaws and/or
resolutions of the governing boards, as appropriate, of the Corporation and Su
Sih, acknowledged as provided in Sections 5.01.a.1. and 5.01a.2. below, and have
the effect of controlling the actions of the Parties during the term of this
Agreement:
1. Pursuant to a resolution of the Corporation Board, which may not be repealed
or amended without prior approval of DSS, the Corporation must exclude the
Affiliates and all of their directors, officers, employees, agents and other
representatives, from access to classified information and export-controlled
information entrusted to the Corporation. The above exclusion does not, however,
preclude the exchange of classified information or export-controlled information
between the Corporation and an Affiliate when such exchange is permissible under
the NISPOM and applicable U.S. laws and regulations.
2. Pursuant to resolutions of Su Sih’s governing board, which may not be
repealed or amended without prior approval of DSS, Su Sih must formally
acknowledge and approve the Corporation’s resolution referred to in
Section 5.01.a.1. above, and additionally resolve:
(i) to exclude all Affiliates, including itself, and all members of the Boards
of Directors and all officers, employees, agents and other representatives of
each of them from access to classified information and export-controlled
information entrusted to the Corporation, except as expressly permitted pursuant
to Section 5.01.a.1. above;
(ii) to grant the Corporation the independence to safeguard classified
information and export-controlled information entrusted to it; and
(iii) to refrain from taking any action to control or influence the performance
of the Corporation’s classified contracts or the Corporation’s participation in
classified programs.
b. Tang must formally acknowledge and approve the Corporation resolution
referenced in 5.01.a.1 above and the Su Sih resolutions referenced in 5.01.a.2.
above.

 

8



--------------------------------------------------------------------------------



 



ARTICLE VI — Government Security Committee
6.01. There must be established a permanent committee of the Corporation Board,
to be known as the Government Security Committee (“GSC”), consisting of all
Outside Directors and Officer/Director(s). The GSC must cause the Corporation to
maintain policies and procedures to safeguard classified information and
export-controlled information entrusted to the Corporation and ensuring that the
Corporation complies with the DoD Security Agreement (DD Form 441 or its
successor form), this Agreement, appropriate contract provisions regarding
security, U.S. export control laws and regulations, and the NISPOM. The
provisions of this Article VI must be set forth in the Corporation’s bylaws.
6.02. The GSC must designate one of the Outside Directors to serve as Chairman
of the GSC.
6.03. The Chairman of the GSC must designate a member to be the Secretary of the
GSC. The Secretary’s responsibilities include ensuring that all records,
journals and minutes of GSC meetings and other documents sent to or received by
the GSC are prepared and retained for inspection by DSS.
6.04. The members of the GSC must exercise their best efforts to ensure the
implementation within the Corporation of all procedures, organizational matters
and other aspects pertaining to the security and safeguarding of classified and
export-controlled information called for in this Agreement, including the
exercise of appropriate oversight and monitoring of the Corporation’s operations
to ensure that the protective measures contained in this Agreement are
effectively maintained and implemented.
6.05. A Facility Security Officer (“FSO”) must be appointed by the Corporation
and function as the principal advisor to the GSC concerning the safeguarding of
classified information. The FSO’s responsibilities include the operational
oversight of the Corporation’s compliance with the requirements of the NISPOM.
The advice and consent of the Chairman of the GSC is required in selecting the
FSO. In addition, should management initiate action to remove the FSO from his
or her position, the Chairman must be advised of, and consent to, this action.
6.06. The members of the GSC must cause the Corporation to develop and implement
a Technology Control Plan (“TCP”), subject to inspection by DSS no later than
forty-five (45) calendar days following the execution of this Agreement. The GSC
is authorized to establish the policy for the Corporation’s TCP. The TCP will
prescribe measures to prevent the unauthorized disclosure or export of
export-controlled information consistent with applicable U.S. laws and
regulations.
6.07. A Technology Control Officer (“TCO”) must be appointed by the Corporation
with the advice and consent of the Chairman of the GSC. The TCO must report to
the GSC as its principal advisor concerning the protection of export-controlled
information. The TCO’s responsibilities include the establishment and
administration of all intracompany procedures to prevent the unauthorized
disclosure or export of export-controlled information and to ensure that the
Corporation otherwise complies with the requirements of U.S. export control laws
and regulations.

 

9



--------------------------------------------------------------------------------



 



6.08. The GSC must establish written policies and procedures (“ECP” or
“Electronic Communications Plan”), cause the Corporation to take necessary
action, and maintain oversight to provide assurance to itself and DSS that
electronic communications between the Corporation and its subsidiaries and the
Affiliates do not disclose classified information or export controlled
information without proper authorization. The policies and procedures must also
provide assurance that electronic communications are not used by any of the
Affiliates to exert influence or control over the Corporation’s business or
management in a manner that could adversely affect the performance of classified
contracts. As used in this Agreement, the term “electronic communications” is
defined broadly to mean any transfer of information, data, signs, signals,
writing, images, sounds, or intelligence of any nature including that
transmitted in whole or in part by wire, radio cable, or other like connection,
or by electromagnetic, photoelectronic, photooptical, electronic, mechanical or
other device or system. Any such transfer may be oral, written or electronic and
includes any intercepted or recorded content however acquired and whether or not
intended for the recipient. Electronic communications also include the
temporary, intermediate storage incidental to the electronic transmission
thereof as well as any storage for purposes of backup protection. For
clarification, common devices used to transfer electronic communications as used
in this Agreement include without limitation: telephone (including
teleconferences), facsimile, video (including videoconferences), internet
(including Voice over Internet Protocol, instant messaging and any other
web-based means), and electronic mail. The ECP must include a detailed network
configuration diagram that clearly shows all communications networks and
facilities used by the Corporation for the transmission of electronic
communications, as defined herein, including without limitation, any computer
equipment used for the electronic storage of such communications, and must
delineate which networks will be shared and which will be protected from access
by any unauthorized person including without limitation each of the Affiliates.
The ECP must also include network descriptions addressing firewalls, physical
and logical access controls, remote administration, monitoring, maintenance,
retention, and the electrical and physical separation of systems and servers, as
appropriate.
6.09. Discussions of classified and export-controlled information by the GSC
must be held in closed sessions and accurate minutes of such meetings must be
kept and made available only to such authorized individuals as are so designated
by the GSC.
6.10. The GSC must cause the Corporation to forebear any administrative services
provided by the Affiliates to the Corporation that could circumvent the
requirements of this Agreement. The Corporation must notify DSS and the GSC of
the proposed administrative services to be provided to the Corporation
(including its subsidiaries and affiliates) by the Affiliates. Upon DSS’
confirmation that the identified administrative services are acceptable, DSS
must issue an interim approval for those services. Thereafter, the GSC must
certify in writing that it is effectively monitoring the administrative services
being provided, and that said administrative services do not allow the
Affiliates to control or influence the management or business of the Corporation
in violation of this Agreement. The initial GSC certification referenced in this
Section 6.10 must be provided to DSS within forty-five (45) calendar days of the
execution of this Agreement, or in the case of an existing Special Security
Agreement, within forty-five (45) calendar days of the DSS interim approval
referenced above, and subsequent annual GSC certifications must be included in
the Corporation’s annual report as provided in Section 8.02 below. The
Affiliates are not authorized to provide any administrative services to the
Corporation that have not been reviewed and approved by DSS in accordance with
this Section 6.10.

 

10



--------------------------------------------------------------------------------



 



6.11. Use of Technology of the Affiliates. For current or future classified
contracts in which the Corporation will use technology products or services of
any Affiliate in performance thereof, the Corporation’s management must notify
in advance the applicable Government Contracting Activity (“GCA”) regarding the
technology products or services that each Affiliate intends to provide under the
contract and must obtain the written consent from the applicable GCA approving
the provision of such products or services. The GSC has a duty to require the
Corporation’s management to so notify the GCA and will ensure that the GCA has
been so notified. The GCA’s written statement must be maintained by the
Corporation for the duration of the applicable classified contract and must be
made available for review by the GSC and DSS upon request.
6.12. Upon taking office, the GSC members, the FSO and the TCO must be briefed
by a DSS representative on their responsibilities under the NISPOM, U.S. export
control laws and regulations and this Agreement.
6.13. Each member of the GSC, the FSO and the TCO must exercise his best efforts
to ensure that all provisions of this Agreement are carried out; that the
Corporation’s directors, officers, employees, representatives and agents comply
with the provisions of this Agreement; and that DSS is advised of any known
violation of, or known attempt to violate, any provision of this Agreement,
appropriate contract provisions regarding security, U.S. export control laws and
regulations, and the NISPOM.
6.14. Each member of the GSC must execute for delivery to DSS, upon accepting
his appointment and thereafter at each annual meeting between the GSC and DSS,
as established by this Agreement, a certificate acknowledging: (1) the
protective security measures taken by the Corporation to implement this
Agreement; and (2) that the United States Government has placed its reliance on
him as a United States citizen and as the holder of a personnel security
clearance to exercise his best efforts to ensure compliance with the terms of
this Agreement and the NISPOM. Each member of the GSC must further acknowledge
his agreement to be bound by and to accept his responsibilities under this
Agreement.

 

11



--------------------------------------------------------------------------------



 



6.15. Obligations and Certification of Cleared Officers.
a. Each officer of the Corporation with a personnel security clearance must
exercise his best efforts to ensure that the terms and conditions of this
Agreement are complied with by the Parties.
b. Upon the effective date of this Agreement and annually thereafter, each such
officer must execute a certificate for delivery to DSS: (1) acknowledging the
protective security measures taken by the Corporation to implement this
Agreement; and (2) acknowledging that the United States Government has placed
its reliance on him as resident citizen of the United States, and as a holder of
a personnel security clearance, to exercise his best efforts to ensure
compliance with the terms and conditions of this Agreement by the Parties.
6.16. Obligations and Certification of Inside Director.
a. the Inside Director must:
1. be denied access to classified information entrusted to the Corporation.
Access to export-controlled information entrusted to the Corporation is
prohibited except as permissible under the NISPOM and applicable U.S. laws and
regulations;
2. refrain from taking any action to control or influence the Corporation’s
performance on classified contracts, its participation in classified programs,
or its policies concerning the security of classified information and
export-controlled information;
3. neither seek nor accept classified information or export-controlled
information entrusted to the Corporation, except as permissible under the NISPOM
and applicable U.S. laws and regulations; and
4. advise the GSC promptly upon becoming aware of: (i) any violation or
attempted violation of this Agreement or contract provisions regarding
industrial security; (ii) any violation or attempted violation of U.S. export
control laws or regulations; or (iii) actions inconsistent with the NISP or
other applicable U.S. laws and regulations.
b. Upon accepting appointment, each Inside Director must execute, for delivery
to DSS, a certificate affirming such Director’s agreement to be bound by, and
acceptance of, the responsibilities imposed by this Agreement and further
acknowledging and affirming the obligations set forth in Section 6.16.a above.
ARTICLE VII — Compensation Committee
7.01. The Corporation Board must establish a permanent committee of the Board,
consisting of at least one Outside Director, to be known as the Compensation
Committee. The Compensation Committee must recommend to the Corporation Board
for its review and approval the annual compensation of the Corporation’s key
management personnel, as defined herein.

 

12



--------------------------------------------------------------------------------



 



ARTICLE VIII — Annual Review and Certification
8.01. Representatives of DSS, the Corporation’s Board, the Corporation’s Chief
Executive Officer, Chief Financial Officer, the FSO, and the TCO must meet
annually to review the purpose and effectiveness of this Agreement and to
establish a common understanding of its operating requirements and how they are
being implemented. These meetings must include a discussion of the following:
a. whether this Agreement is working in a satisfactory manner;
b. acts of compliance or noncompliance with this Agreement, the NISP, and other
applicable U.S. laws and regulations;
c. necessary guidance or assistance regarding problems or impediments associated
with the practical application or utility of this Agreement; and
d. whether security controls, practices or procedures warrant adjustment.
8.02. The Chief Executive Officer of the Corporation and the Chairman of the GSC
must submit to DSS one year from the effective date of the Agreement and
annually thereafter an implementation and compliance report, which must be
executed by all members of the GSC. Such report must include the following
information:
a. a detailed description of the manner in which the Corporation is carrying out
its obligations under this Agreement;
b. a detailed description of any changes to security procedures, implemented or
proposed, and the reasons for those changes;
c. a detailed description of any acts of noncompliance, whether inadvertent or
intentional, with a discussion of what steps were taken to prevent such or
similar acts from occurring again in the future;
d. a description of any changes or impending changes to any of the Corporation’s
key management personnel or Board members, including the reasons for such
changes;
e. a statement, as appropriate, that a review of the records concerning all
visits and communications between representatives of the Corporation and the
Affiliates has been accomplished and the records are in order;
f. a detailed chronological summary of all transfers of classified or
export-controlled information, if any, from the Corporation to the Affiliates,
accompanied by an explanation of the U.S. Government authorization relied upon
to effect such transfers. Copies of approved export licenses covering the
reporting period must be appended to the report; and
g. a discussion of any other issues that could have a bearing on the
effectiveness or implementation of this Agreement.

 

13



--------------------------------------------------------------------------------



 



ARTICLE IX — Duty to Report Violations of this Agreement
9.01. The Parties to this Agreement, except DoD, agree to report promptly to DSS
all instances in which the terms and obligations of this Agreement may have been
violated.
CONTACTS AND VISITS
ARTICLE X — Visitation Policy
10.01. The Chairman of the GSC must designate and authorize at least one Outside
Director to review, approve, and disapprove requests for visits12 to the
Corporation by all personnel who represent any of the Affiliates, including all
the directors, officers, employees, representatives, and agents of each. The
designated Outside Director must also have authority to review, approve, and
disapprove requests for proposed visits to any of the Affiliates by all
personnel who represent the Corporation (including all of its directors,
employees, officers, representatives, and agents, except for the Inside Director
who is deemed to represent the Affiliates for purposes of this Agreement), as
well as visits between or among such personnel at other locations. Visits by the
Inside Director must be approved by the designated Outside Director, unless the
visits are to attend Corporate Board meetings or Corporate Board Committee
meetings. A record of all visit requests, including the decisions to approve or
disapprove, and information regarding consummated visits, such as the date,
place, personnel involved, and summary of material discussions or
communications, must be maintained by the designated Outside Director and
periodically reviewed by the GSC and DSS.
10.02. Except for certain Routine Business Visits, as defined in Section 10.05
below, all visits must be approved in advance by the one of the Outside
Directors designated by the GSC Chairman to act on such matters. All requests
for visits must be submitted or communicated to the FSO for routing to the
designated Outside Director. Although strictly social visits at other locations
between Corporation and Affiliate personnel are not prohibited, written reports
of such visits must be submitted after the fact to the FSO for filing with, and
review by, the designated Outside Director and the GSC.
10.03. A written request for approval of a visit (other than a Routine Business
Visit) must be submitted to the FSO no less than seven (7) calendar days prior
to the date of the proposed visit. If a written request cannot be accomplished
because of an unforeseen exigency, the request may be communicated via telephone
to the FSO and immediately confirmed in writing; however, the FSO may refuse to
accept any request submitted less than seven (7) calendar days prior to the date
of the proposed visit if the FSO determines that there is insufficient time to
consider the request. The exact purpose and justification for the visit must be
set forth in detail sufficient to enable one of the designated Outside Directors
to make an informed decision concerning the proposed visit, and the FSO may
refuse to accept any request that the FSO believes lacks sufficient information.
Each proposed visit (other than a Routine Business Visit) must be individually
justified and a separate approval request must be submitted for each.
 

      12   As used in this Agreement, the term “visits” includes meetings at any
location within or outside the United States, including but not limited to, any
facility owned or operated by the Corporation or any of the Affiliates, and at
the discretion of the GSC, may also include certain videoconferences and
teleconferences.

 

14



--------------------------------------------------------------------------------



 



10.04. The FSO must advise one of the designated Outside Directors of a request
for approval of a visit (other than a bona fide request for a Routine Business
Visit) as soon as practicable after receipt of the written request. The
designated Outside Director must evaluate the request as soon as practicable
after receiving it and may approve or disapprove the request, or disapprove the
request pending submission of additional information by the requester. The
Outside Director’s decision must be communicated to the requester by any means,
but it must be confirmed in writing, when practicable, at least one day prior to
the date of the proposed visit, but in no event later than six (6) calendar days
after its receipt by the FSO. A chronological file of all documentation
associated with meetings, visitations, and communications (“contact reports”),
together with records of approvals and disapprovals, must be maintained by the
FSO for inspection by DSS. During each GSC meeting, the Outside Directors must
review such documentation filed since the last meeting to ensure adherence to
approved procedures by the requesters and the designated Outside Director and to
verify that sufficient and proper justification has been furnished for approved
visits.
10.05. Routine Business Visits.
a. Routine Business Visits, as defined in 10.05.b. below, may be approved by the
FSO, in the FSO’s discretion, without advance approval by one of the designated
Outside Directors. Requests for Routine Business Visits must be submitted in
writing to the FSO in advance no less than seven (7) calendar days prior to the
date of the proposed visit, and must state the basis upon which the requester
deems the visit to be a Routine Business Visit. Such requests must include
sufficient information to enable the FSO to make an informed decision concerning
the proposed visit. The FSO, in the FSO’s discretion, may refuse to accept any
request that the FSO believes lacks sufficient information and may refer any
request to the designated Outside Director for evaluation, notwithstanding its
designation as a Routine Business Visit request. Any request that the FSO
believes is not properly characterized as a Routine Business Visit must be
referred to the designated Outside Director, who must evaluate the request in
accordance with the terms of this Agreement.
b. Routine Business Visits are those that are made by persons other than key
management personnel13 in connection with the regular day-to-day business
operations of the Corporation, do not involve the transfer or receipt of
classified information or export-controlled information, do not relate to
activities bearing upon the Corporation’s performance of its classified
contracts, and pertain only to the commercial aspects of the Corporation’s
business. Routine Business Visits may include:
(i) visits for the purpose of discussing or reviewing such commercial subjects
as the following: company performance versus plans or budgets; inventory;
accounts receivable; accounting and financial controls; and implementation of
business plans and technical development programs;
 

      13   Visits involving Key Management Personnel may be nevertheless
processed as Routine Business Visits if the visit is between the Corporation and
any of its Non-Controlled Subsidiaries.

 

15



--------------------------------------------------------------------------------



 



(ii) visits of the kind made by commercial suppliers regarding the solicitation
of orders, the quotation of prices, or the provision of products and services on
a commercial basis;
(iii) visits concerning fiscal, financial, or legal matters necessary for
compliance with the requirements of any foreign or domestic governmental
authority responsible for regulating or administering the public issuance of, or
transactions involving, stocks and securities; and
(iv) visits concerning marketing and technical activities relating to the import
or export of products necessary for compliance with the regulations of United
States departments or agencies, including but not limited to the Departments of
Defense, Commerce, State, and Treasury.
10.06. Special Provision Concerning Subsidiaries. Anything to the contrary
notwithstanding, the following special provisions must apply to the
Corporation’s subsidiaries.
a. Controlled Subsidiaries and Corporation. The notice and approval of
visitation restrictions contemplated in this Agreement do not apply to visits
among the Corporation and its Controlled Subsidiaries.
b. Controlled Subsidiaries and other Controlled Subsidiaries. The notice and
approval of visitation restrictions contemplated in the Agreement does not apply
to visits between or among any two or more Controlled Subsidiaries.
c. Controlled Subsidiaries and Affiliates. Visits between or among the
Corporation’s Controlled Subsidiaries and any Affiliate are subject to the
visitation approval procedures set forth herein.
d. Controlled Subsidiaries and Non-Controlled Subsidiaries. Visits between or
among the Corporation’s Controlled Subsidiaries and any of Non-Controlled
Subsidiaries are subject to the visitation approval procedures set forth in this
Agreement.
e. Non-Controlled Subsidiaries and Corporation. Visits between or among the
Corporation and any of Non-Controlled Subsidiaries are subject to the visitation
approval procedures set forth in this Agreement.
f. Non-Controlled Subsidiaries and Affiliates. Visits between or among the
Affiliates and any of Non-Controlled Subsidiaries are not subject to the
visitation approval procedures set forth in this Agreement so long as each
Non-Controlled Subsidiary maintains visitation logs in accordance with the
recordkeeping requirements of the Corporation.

 

16



--------------------------------------------------------------------------------



 



10.07. Discretion to Alter Notice or Approval Requirements. Notwithstanding the
above, the GSC, in its reasonable business discretion and consistent with its
obligation to safeguard classified information and export-controlled information
in the Corporation’s possession, may with the approval of DSS:
a. designate specific categories of visit requests other than those enumerated
above as “Routine Business Visits” not requiring the advance approval of the
designated Outside Director; or
b. determine that, due to extraordinary circumstances involving the security of
classified information and/or export-controlled information, certain types of
visits that might otherwise be considered “Routine Business Visits” under the
terms of this Agreement are to be allowed only with the advance approval of the
designated Outside Director.
10.08. Quarterly GSC Meetings. The Chairman of the GSC must provide, to the
extent authorized by this Agreement, for regular quarterly meetings of the GSC.
At the discretion of the GSC, representatives of Su Sih and the Corporation’s
management personnel may be invited to attend.
10.09. Maintenance of Records for DSS Review. A chronological file of all visit
requests, reports of visits, and contact reports, together with appropriate
approvals or disapprovals pursuant to this Agreement must be maintained by the
GSC for review by DSS.
REMEDIES
ARTICLE XI — DoD Remedies
11.01. The DoD reserves the right to impose any security safeguard not expressly
contained in this Agreement that the DoD believes is necessary to ensure that
the Affiliates are denied unauthorized access to classified and
export-controlled information.
11.02. Nothing contained in this Agreement limit or affect the authority of the
head of a United States Government agency14 to deny, limit or revoke the
Corporation’s access to classified and export-controlled information under its
jurisdiction if the national security of the United States requires such action.
11.03. The Parties hereby assent and agree that the United States Government has
the right, obligation and authority to impose any or all of the following
remedies in the event of a material breach of any term of this Agreement:
a. the novation of the Corporation’s classified contracts to another contractor.
The costs of which are borne by the Corporation;
b. the termination of any classified contracts being performed by the
Corporation and the denial of new classified contracts for the Corporation;
c. the revocation of the Corporation’s facility security clearance;
 

      14   The term “agency” has the meaning provided at 5 U.S.C. § 552(f).

 

17



--------------------------------------------------------------------------------



 



d. the suspension or debarment of the Corporation from participation in all
Federal government contracts in accordance with the provisions of the Federal
Acquisition Regulations; or
e. the suspension or restriction of any or all visitation privileges.
11.04. Nothing in this Agreement limits the right of the United States
Government to pursue criminal sanctions against the Corporation, any Affiliate,
or any director, officer, employee, representative, or agent of any of these
companies, for violations of the criminal laws of the United States in
connection with their performance of any of the obligations imposed by this
Agreement, including but not limited to, any violations of the False Statements
Act, 18 U.S.C. § 1001, or the False Claims Act, 18 U.S.C. § 287.
ADMINISTRATION
ARTICLE XII — Notices
12.01. All notices required or permitted to be given to the Parties must be
given by mailing the same in a sealed postpaid envelope, via registered or
certified mail (return receipt requested), or by sending the same by courier or
facsimile (but if by facsimile, confirmed by mail), addressed as shown below, or
to such other addressees as the Parties may designate from time to time pursuant
to this Section:

     
For the Corporation:
  TTM Technologies, Inc.
 
  2900 South Harbor Blvd., Suite 240
Santa Ana, California 92704
Telephone: (714) 327-3048
Facsimile: (714) 432-7234
Email: kalder@ttmtech.com
Attention: Kent Alder

 

18



--------------------------------------------------------------------------------



 



     
For Su Sih:
  Su Sih (BVI) Limited
Mr. Tang Hsiang Chieng
Flat B, 6th Floor,
20 Fa Po Street,
Yau Yat Chuen, Kowloon,
Hong Kong
Facsimile: +852-2660-1908
Email: vivien.lee@meadvillegroup.com
 
   
For Tang:
  Mr. Tang Hsiang Chieng
Flat B, 6th Floor,
20 Fa Po Street,
Yau Yat Chuen, Kowloon,
Hong Kong
Telecopy: +852-2660-1908
Email: vivien.lee@meadvillegroup.com
 
   
For DSS:
  Drew R. Winneberger
Defense Security Service
Director, Industrial Policy and Programs
1340 Braddock Place
Alexandria, Virginia 22314

ARTICLE XIII — Inconsistencies with Other Documents or Agreements
13.01. In the event that any resolution, regulation or bylaw of any of the
Parties to this Agreement is found to be inconsistent with any provision hereof,
the terms of this Agreement control. This Agreement embodies the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior negotiations, understandings and agreements among them with
respect to the subject matter hereof, whether written, oral, or implied.
ARTICLE XIV — Governing Law; Construction
14.01. This Agreement must be implemented so as to comply with all applicable
U.S. laws and regulations. To the extent consistent with the rights of the
United States and not in conflict with this Agreement or applicable securities
statutes and regulations, the laws of the State of Delaware, regardless of the
principles of conflicts of laws thereof, apply to questions concerning the
rights, powers, and duties of the Corporation, Su Sih, and Tang under, or by
virtue of, this Agreement.
14.02. In all instances consistent with the context, nouns and pronouns of any
gender are construed to include the other gender.
14.03 The headings contained in this Agreement are for reference purposes only
and do not in any way affect the meaning or interpretation of the provisions
hereof.

 

19



--------------------------------------------------------------------------------



 



TERMINATION
ARTICLE XV — Termination, Amendment and Interpretations of this Agreement
15.01. This Agreement may only be terminated by DSS as follows:
a. in the event of the sale of the Corporation or all its Shares to a company or
person not under FOCI;
b. when DSS determines that existence of this Agreement is no longer necessary
to maintain a facility security clearance for the Corporation;
c. when DSS determines that continuation of a facility security clearance for
the Corporation is no longer necessary;
d. when DoD determines that there has been a breach of this Agreement that
requires it to be terminated or when DoD otherwise determines that termination
is in the national interest;
e. when Su Sih and the Corporation for any reason and at any time, petition DSS
to terminate this Agreement. However, DSS has the right to receive full
disclosure of the reason(s) therefor, and has the right to determine, in its
sole discretion, whether such petition should be granted; or
f. for any reason upon or following the date that is five (5) years from the
effective date of this Agreement.
15.02. After five (5) years from the effective date of this Agreement, if this
Agreement is not otherwise terminated pursuant to Section 15.01 above, this
Agreement continues in successive thirty (30) day periods until such time as the
Parties execute a revised, restated or alternative agreement effectively
mitigating FOCI at the Corporation. Su Sih and the Corporation jointly must
notify DSS no later than ninety (90) days prior to the running of the five
(5) year term with a proposed revised, restated or alternative agreement and
include with such proposal a detailed description of the foreign ownership,
control or influence. The Parties agree to negotiate a revised, restated or
alternative agreement in conformance with U.S. Government industrial security
policy in good faith and to use best efforts to execute such agreement
expeditiously.

 

20



--------------------------------------------------------------------------------



 



15.03. If DoD determines that this Agreement should be terminated for any
reason, DSS provides the Corporation and Su Sih with thirty (30) days written
advance notice of its intent and the reasons therefor.
15.04. Except as provided in Sections 15.01 and 15.02 above, DoD is expressly
prohibited from causing a continuation or discontinuation of this Agreement for
any reason other than the national security of the United States.
15.05. This Agreement may be amended by an agreement in writing executed by all
the Parties.
15.06. The Parties agree that any questions concerning the interpretation of
this Agreement, or whether a proposed activity is permitted hereunder, must be
referred to DSS, and DoD serves as the final decision-maker of such matters.
ARTICLE XVI — Place of Filing
16.01. Until the termination of this Agreement, one original counterpart must be
filed at the principal office of the Corporation, located in Santa Ana,
California, and such counterpart must be open to the inspection of Su Sih during
normal business hours.
[The remainder of this page is intentionally left blank]

 

21



--------------------------------------------------------------------------------



 



EXECUTION
This Agreement may be executed in several counterparts, each of which is deemed
to be an original, and all of such counterparts together constitute but one and
the same instrument.
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement, which
becomes effective when duly executed by the DoD.

                 
/s/ Witness
      By:   /s/ Kenton K. Alder    
 
Signature of Witness
         
 
Name: Kenton K. Alder    
 
          Title:   Chief Executive Officer    
 
          FOR TTM TECHNOLOGIES, INC.    
 
               
/s/ Witness
      By:   /s/ Tang Ying Ming, Mai    
 
Signature of Witness
         
 
Name: Tang Ying Ming, Mai    
 
          Title:   Director    
 
          FOR SU SIH (BVI) LIMITED    
 
               
/s/ Witness
      By:   /s/ Tang Hsiang Chien    
 
Signature of Witness
         
 
TANG HSIANG CHIEN    
 
               
Effective Date: October 19, 2010
      By:   /s/ Drew R. Winneberger    
 
         
 
Drew R. Winneberger    
 
          Director, Industrial Policy and Programs    
 
          Defense Security Service    
 
          FOR THE DEPARTMENT OF DEFENSE    

 

22